DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to applicant’s remarks and amendments dated 12/23/2020. Claims 1-4, 6-13, 16, 19-24, 26, 28, and 30 have been amended. Claims 1-31 are currently pending. 

Claim Objections
Claims 1-31 are objected to because of the following informalities: The amendments to the claims to not accurately align with the previous claim set dated 04/02/2019. Several of the claims have been amended by deleting or changing wording without proper markup. This makes the claims difficult to examine. It is requested that care be taken when making amendments. See CFR 1.121 for the correct manner of making amendments. Appropriate correction is required.
Claim 1 line 13 and claim 26 line 15 recites “said least,” which appears it should be “said at least.” Appropriate correction is required. Applicant is requested to review the claims for other such typos as well. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6, 7, 8, 9, 12, 13, 14, 15, 23, 24, 25, 27, 28, 29, and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 5, 14, 15, 25, and 27 state that the top wall is “sufficiently thin” so that a “smaller” magnet may be used and that does not “substantially interfere” with the magnetic field. These terms are relative, confusing, and indefinite. It is unclear how thin “sufficiently thin” is intended to be. It is also unclear what “smaller” or “larger” magnet sizes are (smaller or larger than what?). It is also unclear how much interference is “substantial.” Appropriate correction is required. 
The term "about" in claims 8, 12, and 23 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 10, 14-19, 21, and 25-30 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US Patent No. 7,320,633 B2).
In Reference to Claims 1-6, 10, and 14-19
 	Park teaches (Claim 1) A [] magnet holder for holding a magnet and for insertion into an article, said magnet holder comprising: a housing having a top wall (item 200a, fig’s 25-30, top wall 202, labeled in fig. 26), a side wall or walls depending downwardly from said top wall defining an open interior in said housing (item 201 labeled in fig. 26), and an open bottom (fig’s 25 and 28), such that a magnet can be inserted up into said interior of said housing (item 110b, fig. 28); []; []; the dimensions of said interior space of said housing being slightly greater than the dimensions of a magnet to be located therein (fig. 28), [];
	(Claim 3) in which: said side wall or walls comprise a cylindrical side wall (shown best in fig’s 25 and 28), for receiving a disk magnet in the interior of said housing (column 11 lines 15-19, also note this is merely an intended use, since a disk magnet could be received here, this limitation is met);
(Claim 4) in which: said side wall or walls comprise a cylindrical side wall (shown best in fig’s 25 and 28), for receiving a disk magnet in the interior of said housing (column 11 lines 15-19, also note this is merely an intended use, since a disk magnet could be received here, this limitation is met);
(Claim 5) in which said top wall is sufficiently thin that a smaller magnet can be used to achieve the same attractive force of a larger magnet behind a thicker wall (fig. 28, note this is relative and extremely broad);
(Claim 6) in which: the exterior of said cylindrical side wall comprises at least one reverse sloped exterior retainer ring designed to allow said magnet holder to be press fit into tight fitting receiving cavity in an article to be fitted with a magnet retained in said housing with said at least one exterior retainer ring engaging the interior wall of said receiving cavity (fig. 29, items 252b, collectively, also see column 11 lines 8-29, hole 120 in item 10 shown in fig. 25); said exterior retainer ring extending around the perimeter of said housing except for spaced gaps therein (items 252b extend entirely around item 200a, fig. 29, except for at gaps between them), such that as one pushes said housing into a tight fitting receiving cavity, air escapes through said gaps (note this is functional language, since there are gaps between items 252b, air would inherently escape here), and once said housing is inserted, it is difficult to pull it out because of the tight fit, said rings engaging said interior wall of said receiving cavity (column 11 lines 8-29, also see fig’s 25 and 28);
 (Claim 10) in which: the exterior of said side wall or walls comprise at least one reverse sloped exterior retainer ring designed to allow said magnet holder to be press fit into a tight fitting receiving cavity in an article to be fitted with a magnet retained in said housing with said at least one exterior retainer ring engaging the interior wall of said receiving cavity (fig. 29, items 252b, collectively, also see column 11 lines 8-29, hole 120 in item 10 shown in fig. 25); said exterior retainer ring extending around the perimeter of said housing except for spaced gaps therein (items 252b extend entirely around item 200a, fig. 29, except for at gaps between them), such that as one pushes said housing into a tight fitting receiving cavity, air escapes through said gaps (note this is functional language, since there are gaps between items 252b, air would inherently escape here), and once said housing is inserted, it is difficult to pull it out because of the tight fit, said rings engaging said interior wall of said receiving cavity (column 11 lines 8-29, see fig’s 25 and 28);

(Claim 15) in which said top wall of said housing is sufficiently thin that a smaller magnet can be used to achieve the same attractive force of a larger magnet behind a thicker wall (fig. 28, note this is relative and extremely broad);
(Claim 18) in which there are at least four [retainers] (items 252b, fig. 29);
(Claim 19) in which: said side wall or walls comprise a cylindrical side wall (shown best in fig’s 25 and 28), for receiving a disk magnet in the interior of said housing (column 11 lines 15-19, also note this is merely an intended use, since a disk magnet could be received here, this limitation is met).
	The embodiment of Park used fails to teach the features of the retainers and plastic of claim 1 and the features of claim 2 and 16-18. 
	Another embodiment of Park teaches (Claim 1) a plastic magnet holder (column 7 lines 57-67); the interior surface of [a] side wall or walls including at least one interior retainer projecting inwardly into said interior of [a] housing at a distance below [a] top wall (items 222, fig. 18) sufficient to accommodate and retain a magnet (item 110, fig. 18) located between said at least one interior retainer and said top wall (top half of magnet is located between the retainers and the top, note this is broad); said at least one interior retainer projecting inwardly a distance which extends sufficiently far beyond the outer dimensions of the magnet to be placed in said housing that the magnet has to be forced past said at least one interior retainer in order to position it between said at least one interior retainer and said top wall (fig. 18 and column 8 line 65 – column 9 line 7); [], and said least one interior retainer including a space to either side at least one interior retainer (fig. 18, again there is space between items 222, therefore, air would escape through this space);
	(Claim 2) in which there are at least two of said interior retainers (items 222, fig. 18);
	(Claim 16) in which each said at least one retainer comprises a dimple (items 222, fig. 18).
(Claim 17) in which there are at least two of said dimples (items 222, fig. 18),
(Claim 18) [] dimples (items 222, fig. 18, note four retainers taught in alternate embodiment of Park above).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the magnet securing mechanism of Park with the feature of retainers inside the securing mechanism as taught by the alternate embodiment of Park for the purpose of further securing the magnet within the securing mechanism and within the block as taught by Park (column 2 lines 56-60), making the device more reliable, more durable, and more attractive to the users. 
Further, it would have been obvious to one having ordinary skill in the art to have provided four retainers instead of two as taught by the alternate securing mechanisms of Park (e.g. items 252a, 251, 252b, and 253, etc. fig’s 27-29), for the purpose of providing a more secure connection, making the device more reliable, and more attractive to the users. Further still, the examiner notes that it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Merely providing two, four, or any particular number of retainers 
Finally, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the holder of plastic as taught by alternate embodiments of Park simply as a matter of design choice, since it has been held that selection of a known material based on its suitability for its intended use is an obvious matter of design choice. See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960). Since Park discloses using both wood and plastic, merely making the cited embodiment of plastic instead of wood would be an obvious matter of engineering design choice, and not a patentable distinction. 
	 
In Reference to Claims 21 and 25
Park teaches (Claim 21) A [] magnet holder for holding a magnet and for insertion into an article, said magnet holder comprising: a housing having a top wall (item 200a, fig’s 25-30, top wall 202, labeled in fig. 26; note, particular sub embodiment of fig. 29 is being used, but fig’s 25-30 show common features), a side wall or walls depending downwardly from said top wall defining an open interior in said housing (item 201 labeled in fig. 26), and an open bottom (shown in fig’s 25 and 28), such that a magnet can be inserted up into said interior of said housing (item 110b, shown in fig. 28); the exterior of said side wall or walls comprise at least one reverse sloped exterior retainer ring designed to allow said magnet holder to be press fit into a tight fitting receiving cavity in an article to be fitted with a magnet retained in said housing with said at least one exterior retainer ring engaging the interior wall of said receiving cavity (items 252b of fig. 29, e.g. as shown installed in fig’s 25 and 28); said exterior retainer ring extending around the perimeter of said housing except for spaced gaps therein (items 252b extend around the entire perimeter except for gaps between items 252b, fig. 29), such that as one pushes said housing into a tight fitting receiving cavity, air escapes through said gaps (note this is functional language, since there are gaps between items 252b, air would inherently escape here), and once said housing is inserted, it is difficult to pull it out because of the tight fit, said rings engaging said interior wall of said receiving cavity (column 11 lines 8-29, and fig’s 25, 28, and 29);
(Claim 25) in which said top wall of said housing is sufficiently thin that a smaller magnet can be used to achieve the same attractive force of a larger magnet behind a thicker wall (fig. 28, note this is relative and extremely broad).
The embodiment of Park used above fails to teach the holder being made of plastic. 
Alternate magnet holders of Park disclose making the holders of plastic (column 7 lines 57-60). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the holder of plastic as taught by alternate embodiments of Park simply as a matter of design choice, since it has been held that selection of a known material based on its suitability for its intended use is an obvious matter of design choice. See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960). Since Park discloses using both 

In Reference to Claims 26-30
 	Park teaches (Claim 26) A magnet bearing article comprising: a [] magnet holder (item 200a, fig’s 25-30), a magnet retained within said holder (item 110b, fig’s 25 and 28), and a cavity having an opening to the exterior of said article (item 120, fig. 25), in which said holder and its retained magnet are located (fig’s 25 and 28); said magnet holder comprising: a housing having a top wall located at said cavity opening (item 200a, fig’s 25-30, top wall 202, labeled in fig. 26), a side wall or walls depending downwardly from said top wall defining an open interior in said housing (item 201 labeled in fig. 26), and an open bottom (fig’s 25 and 28), such that said magnet is inserted up into said interior of said housing (item 110b, fig. 28), [];[]; the dimensions of said interior space of said housing being slightly greater than the dimensions of said magnet (fig. 28), []; the exterior of said side wall or walls comprise at least one reverse sloped exterior retainer ring designed to allow said magnet holder to be press fit into a tight fitting receiving cavity in an article to be fitted with a magnet retained in said housing with said at least one exterior retainer ring engaged toe interior wall of said receiving cavity; (fig. 29, items 252b, collectively, also see column 11 lines 8-29, hole 120 in item 10 shown in fig. 25); said exterior retainer ring extending around the perimeter of said housing except for spaced gaps therein (items 252b extend around the entire perimeter except for gaps between items 252b, fig. 29), such that as one pushes said housing into said tight fitting receiving cavity, air escapes through said gaps (note this is functional language, since there are gaps between items 252b, air would inherently escape here), and once said housing is inserted, it is difficult to pull it out because of , said rings engaging said interior wall of said receiving cavity (column 11 lines 8-29);
(Claim 27) which said top wall of said magnet holder is sufficiently thin that it does not substantially interfere with the magnetic field of a magnet placed in said housing (fig’s 25 and 28, inherent for operation);
(Claim 29) in which there are at least four [retainers] (items 252b, fig. 29);
(Claim 30) in which; said side wall or walls comprise a cylindrical side wall (shown best in fig’s 25 and 28), for receiving a disk magnet in the interior of said housing (column 11 lines 15-19, also note this is merely an intended use, since a disk magnet could be received here, this limitation is met).
The embodiment of Park used fails to teach the features of the retainers and plastic of claim 26 and the features of claims 28 and 29.
Alternate embodiments of Park teach (Claim 26) a plastic magnet holder (column 7 lines 57-67); the interior surface of [a] side wall or walls including at least one interior retainer projecting inwardly into said interior of said housing at a distance below said top wall (items 222, fig. 18) sufficient to accommodate and retain a magnet (item 110, fig. 18) located between said at least one interior retainer and said top wall (top half of magnet is located between the retainers and the top, note this is broad); said at least one interior retainer projecting inwardly a distance which extends sufficiently far beyond the outer dimensions of the magnet to be placed in said housing that the magnet has to be forced past said at least one interior retainer in order to position it between said at least one interior retainer and said top wall (fig. 18 and column 8 line 65 – column 9 line 7); [], and said least one interior retainer including a space to either side (retainers 222 are single protrusions, there is space between / around them), such that at least one interior retainer (fig. 18, again there is space between items 222, therefore, air would escape through this space);
(Claim 28) in which said inwardly projecting retainer is a dimple (items 222, fig. 18);
(Claim 29) in which there are at least [two] of said dimples (items 222, fig. 18).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the magnet securing mechanism of Park with the feature of retainers inside the securing mechanism as taught by the alternate embodiment of Park for the purpose of further securing the magnet within the securing mechanism and within the block as taught by Park (column 2 lines 56-60), making the device more reliable, more durable, and more attractive to the users. 
Further, it would have been obvious to one having ordinary skill in the art to have provided four retainers instead of two as taught by the alternate securing mechanisms of Park (e.g. items 252a, 251, 252b, and 253, etc. fig’s 27-29), for the purpose of providing a more secure connection, making the device more reliable, and more attractive to the users. Further still, the examiner notes that it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Merely providing two, four, or any particular number of retainers would not produce any new and unexpected result since the retainers would operate the same way to hold the magnet or component in place regardless of how many are used, therefore, claiming a particular number of retainers is merely a matter of engineering design choice and not a patentable advance. 
Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960). Since Park discloses using both wood and plastic, merely making the cited embodiment of plastic instead of wood would be an obvious matter of engineering design choice, and not a patentable distinction. 

Claims 7-9, 11-13, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Guilbert et al. (US Patent No. 2009/0130887 A1).
In Reference to Claims 7-9 and 11-13
Park teaches all of claims 1, 4-6, and 10 as discussed above. 
Park further teaches (Claim 8) in which each of said gaps in each said exterior retainer ring is relatively narrow, said gaps occupying from about [x]% of the perimeter of each said exterior retainer ring (gaps between items 252b, fig. 29, note “relatively narrow” is exceedingly broad, relative to what?);
(Claim 9) in which at least one of said gaps on each side of said housing is formed as a flat in the otherwise circumferential perimeter of said exterior retainer ring (between items 252b, fig. 29);
(Claim 12) in which each of said gaps in each said exterior retainer ring is relatively narrow, said gaps occupying from about [x]% of the perimeter of each said exterior retainer ring (gaps between items 252b, fig. 29);
exterior retainer ring (between items 252b, fig. 29).
The embodiment of park used fails to teach two to four retainer rings and the particular percentage and alignment of air gaps of claims 7, 8, 11, and 12.  
However, an alternate embodiment of Park teaches (Claim 7) in which said exterior of said cylindrical side wall comprises two to four and most preferably three of [] reverse sloped exterior retainer rings (e.g. items 252a, 251, 252b, and 253, etc. fig’s 27-29);
(Claim 11) in which said side wall or walls comprises two to four and most preferably three of [] reverse sloped retainer exterior rings (e.g. items 252a, 251, 252b, and 253, etc. fig’s 27-29).
Guilbert teaches (Claim 7) with [] spaced gaps in each being aligned vertically with respect to one another (fig. 2, gaps between items 13 and 14);
(Claim 11) with [] spaced gaps in each being aligned vertically with respect to one another (fig. 2, gaps between items 13 and 14).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the magnet securing mechanism of Park with the feature of two to four retainer rings as taught by the alternate embodiment of Park for the purpose of further securing the retaining means within the article as taught by Park (column 11 lines 20-29 and 45-63), making the device more reliable, more durable, and more attractive to the users. 
Further, it would have been obvious to one having ordinary skill in the art to have provided two, three, four, or any particular number of retaining rings for the purpose of In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Merely providing two, three, four, or any particular number of retainer rings would not produce any new and unexpected result since the retainer rings would operate the same way to hold the holder in place regardless of how many are used, therefore, claiming a particular number of retainers is merely a matter of engineering design choice and not a patentable advance. 
	It would have further been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the connection components of Park with the feature of aligned spaced gaps in the rings as taught by the connector of Guilbert for the purpose of allowing the device to be more easily connected and disconnected while still providing a secure connection while connected as taught by Guilbert (paragraph 0040), making the device more versatile, easier to use, more reliable, and more attractive to the users. 
	Finally, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the gaps any particular percentage of the rings merely as a matter of design choice, since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Since the general condition of gaps in the rings is taught in both Park and Guilbert, merely optimizing the percent that the gap occupies is an obvious matter of design choice, and not a patentable advance. 

In Reference to Claims 22-24
Park teaches all of claim 21 as discussed above. 
Park further teaches (Claim 23) in which each of said gaps in each said exterior retainer ring is relatively narrow, said gaps occupying from about [x]% of the perimeter of each said ring (gaps between items 252b, fig. 29, note “relatively narrow” is exceedingly broad, relative to what?);
(Claim 24) in which at least one of said gaps on each side of said housing is formed as a flat in the otherwise circumferential perimeter of said exterior retainer ring (between items 252b, fig. 29).
The embodiment of park used fails to teach two to four retainer rings and the particular percentage and alignment of air gaps of claims 22 and 23.  
An alternate embodiment of Park teaches (Claim 22) in which said cylindrical side wall comprises two to four and most preferably three of [] reverse sloped exterior retainer rings (e.g. items 252a, 251, 252b, and 253, etc. fig’s 27-29).
Guilbert teaches (Claim 22) with said spaced gaps in each being aligned vertically with respect to one another (fig. 2, gaps between items 13 and 14).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the magnet securing mechanism of Park with the feature of two to four retainer rings as taught by the alternate embodiment of Park for the purpose of further securing the retaining means within the article as taught by Park (column 11 lines 20-29 and 45-63), making the device more reliable, more durable, and more attractive to the users. 
In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Merely providing two, three, four, or any particular number of retainer rings would not produce any new and unexpected result since the retainer rings would operate the same way to hold the holder in place regardless of how many are used, therefore, claiming a particular number of retainers is merely a matter of engineering design choice and not a patentable advance. 
	It would have further been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the connection components of Park with the feature of aligned spaced gaps in the rings as taught by the connector of Guilbert for the purpose of allowing the device to be more easily connected and disconnected while still providing a secure connection while connected as taught by Guilbert (paragraph 0040), making the device more versatile, easier to use, more reliable, and more attractive to the users. 
	Finally, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the gaps any particular percentage of the rings merely as a matter of design choice, since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Since the general condition of gaps in the rings is taught in both Park and . 

Claims 20 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Sander (US Patent No. 5,681,202).
In Reference to Claim 20
 	The modified device of Park teaches all of claim 1 as discussed above. 
Park fails to teach the feature of claim 20. 
Sander teaches (Claim 20) wherein [a] top wall of [a] holder is convex and protrudes outwardly (item 15/22, fig. 2), whereby two such holders of opposite polarity in separate articles can remain in direct magnetic contact and attachment with each other, even if the articles are not directly aligned (fig’s 3 and 5 and column 3 line 52-column 4 line 29).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the magnetic connector of Park with the feature of a convex top wall as taught by the magnetic connector of Sander for the purpose of providing a more versatile connection in a wider array of positions as taught by Sander (background and summary), making the device more versatile, and more attractive to the users. 

In Reference to Claim 31
	The modified device of Park teaches all of claim 26 as discussed above. 
	Park fails to teach the feature of claim 31. 
	Sander teaches (Claim 31) in which [a] top wall of [a] holder in said article is convex and protrudes outwardly from the surface of said article (item 15/22, fig. 2), whereby two of said 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the magnetic connector of Park with the feature of a convex top wall as taught by the magnetic connector of Sander for the purpose of providing a more versatile connection in a wider array of positions as taught by Sander (background and summary), making the device more versatile, and more attractive to the users.

Response to Arguments
Applicant’s arguments, see Remarks, filed 12/23/2020, with respect to the antecedent basis issues have been fully considered and are persuasive.  The 112 rejections regarding the antecedent basis issues have been withdrawn. 
Applicant's remaining arguments filed 12/23/2020 have been fully considered but they are not persuasive.
Applicant’s argument regarding the use of relative terms and vague recitations are not persuasive. Since the scope of these recitations is inconcrete, these recitations are indefinite. Appropriate correction is still required. 
Applicant’s argument that fig. 18 of Park does not disclose a magnet holder is not persuasive. 
First, the arguments appear to misinterpret the rejection. Column 7 lines 57-67 of Park were specifically cited to teach the use of plastic material, not specifically an additional magnet holder intended to replace the magnet holder already used in the primary embodiment. 
already taught a magnet holder in the rejection (item 200a, fig’s 25-30), therefore, another entire magnet holder structure need not be taught by the secondary embodiment used in Park. The secondary embodiment was used for magnet retaining features inside a cylindrical recess as discussed above. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant’s argument that since the magnet in the secondary embodiment of Park used is intended to rotate, this somehow obviates the rejection is not persuasive. Simply because the secondary embodiment of Park used is intended to rotate does not eliminate the function of also holding the magnet in place within a cylindrical recess with dimples, as taught by Park, which is also applicants intended function. Simply because the prior art element used has other benefits does not destroy the rejection. 
Applicant’s argument that Park does not teach gaps is not persuasive. The examiner notes that USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted “in view of the specification” without importing limitations from the specification into the claims unnecessarily). In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969). See also In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH B BALDORI whose telephone number is (571)270-7424.  The examiner can normally be reached on Monday - Friday 9am to 5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH B BALDORI/Primary Examiner, Art Unit 3711